Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance:
Claims 23-25, 27, 29, 31-45 are directed to An isolated nucleic acid molecule comprising: at least one nucleic acid sequence encoding a polypeptide selected from type III polyketide synthases of algae; and a promoter controlling the expression of said at least one nucleic acid sequence, wherein the polypeptide comprises at least one amino acid sequence selected from the group consisting of a sequence having at least 85% identity with SEQ ID NO: 3 and a sequence having 100% identity with SEQ ID NO:1, host cells comprising said isolated nucleic acid molecule, expression products thereof and methods of producing phloroglucinol utilizing said expression products.
Claimed isolated nucleic acid molecule is free of prior art. Further, the prior art fails to suggest such specifically claimed product. Hence, said isolated nucleic acid molecule is also non-obvious.
Since said isolated nucleic acid molecule is both novel and non-obvious, host cells comprising said isolated nucleic acid molecule, expression products thereof and methods of producing phloroglucinol utilizing said expression products or said host cells, as specifically claimed, are also novel and non-obvious.
Claims 23-25, 27, 29, 31-45 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932. The examiner can normally be reached full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1651